Case 8:19-ap-01097-TA   Doc 46 Filed 09/30/19 Entered 09/30/19 12:15:45      Desc
                         Main Document    Page 1 of 3



 1 ALISON V. LIPPA (SBN 160807)
   ETHAN SCHATZ (SBN 257919)
 2 Two Embarcadero Center
   Suite 1300
 3 San Francisco, CA 94111-3821
   Telephone: 415.844.9944
 4 Facsimile: 415.844.9922
   Email: alippa@mcguirewoods.com
 5 Email: eschatz@mcguirewoods.com
 6 Attorneys for Defendant
   BANK OF AMERICA, N.A.
 7
 8
 9
                        UNITED STATES BANKRUPTCY COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
                                SANTA ANA DIVISION
12
     GARY JAMES SROKA,                           Case No. 8:19-bk-11841-TA
13
                Debtor.                          Adversary No. 8:19-ap-01097-TA
14
                                                 Chapter 7
15
   Sroka, Gary, equitable beneficial title       [The Hon. Judge Theodor C. Albert]
16 owner regarding "NAME": GARY
   JAMES SROKA dba GARY J. SROKA
17 dba GARY SROKA,                               DEFENDANT BANK OF
                                                 AMERICA, N.A.’S JOINDER IN
18              Claimant,                        DEFENDANTS NATIONSTAR
                                                 MORTGAGE LLC
19        v.                                     D/B/A/ MR. COOPER, NBS
                                                 DEFAULT SERVICES, LLC, AND
20 MR. COOPER;                                   WELLS FARGO BANK, N.A. AS
   REAL TIME RESOLUTIONS, INC;                   TRUSTEE FOR THE
21 Nationstar Mortgage LLC c/o NBS               CERTIFICATEHOLDERS
   Default Services, LLC;                        OF BANC OF AMERICA
22 BANK OF AMERICA, N.A., and                    MORTGAGE SECURITIES, INC.,
   WELLS FARGO BANK, NATIONAL                    MORTGAGE PASS-THROUGH
23 ASSOCIATION; SUCCESSOR BY                     CERTIFICATES, SERIES 2003-D’S
   MERGER TO WELLSFARGO BANK                     MOTION TO DISMISS THE FIRST
24 MINNESOTA NATIONAL                            AMENDED ADVERSARY
   ASSOCIATION; AS TRUSTEE FOR                   COMPLAINT
25 Bank of America Mortgage Securities,
   Inc. Mortgage Pass-Through
26 Certificates Series 2003-D, et al and         Date: November 7, 2019
   does 1 through 100,                           Time: 11:00 a.m.
27                                               Ctrm: 5B
                 Respondents
28
                                             1
     DEFENDANT BANK OF AMERICA, N.A.’S JOINDER IN THE NATIONSTAR DEFENDANTS’ MOTION TO
                     DISMISS THE FIRST AMENDED ADVERSARY COMPLAINT
Case 8:19-ap-01097-TA    Doc 46 Filed 09/30/19 Entered 09/30/19 12:15:45        Desc
                          Main Document    Page 2 of 3



 1         Defendant BANK OF AMERICA, N.A. (“BANA”), by and through its
 2 undersigned counsel, hereby joins in Defendants Nationstar Mortgage LLC d/b/a/
 3 Mr. Cooper, NBS Default Services, LLC, and Wells Fargo Bank, N.A. as Trustee
 4 For The Certificateholders Of Banc Of America Mortgage Securities, Inc.,
 5 Mortgage Pass-Through Certificates, Series 2003-D’s (“Nationstar Defendants”)
 6 Motion to Dismiss the First Amended Adversary Complaint of Plaintiff Gary J.
 7 Sroka (“Plaintiff”) for all of the reasons stated therein. Plaintiff filed the Adversary
 8 Complaint on May 28, 2019 and filed his First Amended Adversary Complaint on
 9 September 12, 2019. Although Plaintiff never properly served BANA with the
10 Summons and the original Adversary Complaint, Plaintiff served BANA’s counsel
11 with the First Amended Complaint via electronic service through the Court’s
12 electronic records system. Nationstar Defendants’ Motion to Dismiss the First
13 Amended Adversary Complaint is due to be heard before this Court on November 7,
14 2019 at 11:00 a.m. in Courtroom 5B, located at 411 West 4th Street, Room 1053,
15 Santa Ana, CA 92701-4516.
16         WHEREFORE, BANA respectfully requests it be permitted to adopt the
17 arguments and authorities set forth in the aforementioned motion and memorandum
18 as though its own.
19
20 DATED: September 30, 2019             Respectfully submitted,
21
                                         MCGUIREWOODS LLP
22
23
24                                       By:        /s/ Ethan Schatz
25                                             Ethan Schatz
                                               Alison V. Lippa
26                                             Attorneys for Attorney for Respondent
27                                             Bank of America, N.A.

28
                                                2
     DEFENDANT BANK OF AMERICA, N.A.’S JOINDER IN THE NATIONSTAR DEFENDANTS’ MOTION TO
                     DISMISS THE FIRST AMENDED ADVERSARY COMPLAINT
            Case 8:19-ap-01097-TA                  Doc 46 Filed 09/30/19 Entered 09/30/19 12:15:45                                     Desc
                                                    Main Document    Page 3 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                         Two Embarcadero Center, Suite 1300, San Francisco, CA 94111
A true and correct copy of the foregoing document entitled (specify): DEFENDANT BANK OF AMERICA,
N.A.’S JOINDER IN DEFENDANTS NATIONSTAR MORTGAGE LLC
D/B/A/ MR. COOPER, NBS DEFAULT SERVICES, LLC, AND
WELLS FARGO BANK, N.A. AS TRUSTEE FOR THE CERTIFICATEHOLDERS
OF BANC OF AMERICA MORTGAGE SECURITIES, INC., MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2003-D’S MOTION TO DISMISS THE FIRST
AMENDED ADVERSARY COMPLAINT will be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 30, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       Dane W Exnowski dane.exnowski@mccalla.com, bk.ca@mccalla.com
       Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) September 30, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

  U.S. Bankruptcy Court Judge                       Sharon L. Hightower, Esq.                           Debtor, Pro Se
  Honorable Theodor C. Albert                       Nathaniel R. Lucey, Esq.                            Gary James Sroka
  411 West Fourth Street                            Ericksen Arbuthnot                                  324 Via Promesa
  Suite 5085/Courtroom 5B                           152 North Third St., Ste. 700                       San Clemente, CA 92673
  Santa Ana, CA 92701                               San Jose, CA 95112

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 9/30/2019                      Monica Clemens                                                  /s/ Monica Clemens
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
